Notice of Allowability
	Claims 1-20 are allowed.

Response to Arguments/Remarks
Specification
The abstract of the disclosure was objected to because the abstract did not sufficiently describe the disclosure and is not in narrative form. Applicant’s amended Abstract filed on April 4, 2022 has addressed the objection.  Accordingly, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, and 18 were rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. US Patent Publication No. 2014/0289868in view of Meisels et al. US Patent Publication 2012/0278404.  
Applicant’s amendments to claims 1, 8, and 15, and corresponding arguments with respect to the rejection of claims have been fully considered and are persuasive.  Therefore, the prior rejection has been withdrawn.  Claims 1-20 have been determined to be in allowable condition.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445